El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal. '
El apelante, Luis Sanders, fué juzgado en grado de ape-lación por la Corte de Distrito de San Juan, Sección Segunda,, de una denuncia formulada contra él y otras personas más,, que les imputa el delito de alterar la paz en riña que sostu-vieron y que produjo la alarma en el Vecindario. Contra 1a. sentencia que le condenó, interpuso el presente recurso de-apelación.
Aparece en la transcripción de los autos una exposición del caso debidamente aprobada por el juez de la corte inferior,, pero el apelante no ba presentado ningún alegato ni asistió a la vista de la apelación. Por su parte el Hon. Fiscal de. esta corte, tanto en su informe escrito como en el oral solicitó-la confirmación de la sentencia.
No consta de la transcripción que tenemos presente, que-el apelante tomara excepción a ninguna resolución de la corte-inferior durante el juicio, y como la evidencia es contra-dictoria, habiendo sido resuelto el conflicto de ella por la corte inferior, no tenemos motivo para contradecir la apre-ciación que bizo de ella.
*69No habiéndose cometido error alguno que vicie de nulidad la sentencia apelada, debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.